DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-18 are objected to as being duplicates of claims 2-9.  It would appear that the applicant intended for claims 11-18, respectively, to depend from claim 10, not claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturner (10,124,471).
Sturner (‘471) discloses a driver extension (10) with hand knobs (20, 24), the extension having an elongated rod (12) having a first end (18) opposite a second end (14); wherein the first end (18) is a tool attachment end (Col. 3, lines 42-48); wherein the second end is a securement end (Col. 3, lines 10-28); a pair of opposing hand knobs (20, 24) are secured along the elongated rod extending away from the elongated rod; wherein the knobs are positioned in the same plane; wherein the pair of knobs are positioned along the elongated rod closer to the first end than the second end; wherein the hand knobs extend away from the elongated rod in a perpendicular manner (Col. 1, lines 51-67); wherein the elongated rod has a circular cross-section (Col. 3, lines 5-10).
Allowable Subject Matter
Claims 4, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  that the hand knobs extend away from the elongated rod at an acute angle toward the first end; that the knobs extend away from the elongated rod as an angle toward the second end; that the elongated rod has a hexagonal cross-section; that the second end is a spare end for securing to a socket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being exemplary drivers or driver extensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/